DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 11 and 20, the claims cite “a time-domain layer 3 (L3) filtering coefficient” which is unclear.  It is unclear what is meant by time-domain filtering coefficient.  The Applicant’s specification states the filtering coefficient can be a=.8 or a=.6, Para [0241].  The filtering coefficient appears to be a dimensionless number (e.g. .8 or .6) that is not in terms of time (e.g. ms).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 8, 10-12, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al (US 2020/0351705, hereinafter Chae, claiming priority date of provisional application 62/842,508), in view of Zhang et al (US 2020/0314803, hereinafter Zhang) and in view of Kimura et al (US 2017/0374664, hereinafter Kimura).

Regarding claim 1, Chae discloses a method comprising: receiving, by a wireless device from a base station, an indication of a channel busy ratio (CBR) measurement window size (CBR measurement window is based on subcarrier spacing, Para [0384] (e.g. 100 slot window for 15 kHz) and the base station transmits subcarrier spacing configuration information to the UE, Para [0385], SCS is therefore an indication of the window size, obvious to one of ordinary skill that the BS could directly indicate window size as well); 							measuring, by the wireless device, a CBR based on the CBR measurement window size (UE measures congestion control parameter based on the measurement window, Para [0390], congestion control parameter can be CBR, Para [0388]); determining, by the wireless device, at least one transmission parameter based on a CBR (adjusting transmission parameter based on CBR, Para [0404]), and transmitting one or more transport blocks (UE transmits transport blocks to the BS, Para [0292]) based on the at least one transmission parameters (UE can transmit communication signals based on the congestion control parameter (i.e. CBR), Para [0391].  Also see Para [0062, 154, 172, 183, 184] from provisional application 62/842,508); 			but does not disclose determining, by the wireless device, a time-domain layer 3 (L3) filtering coefficient based on the CBR measurement window size, nor wherein the filtered CBR is based on: the CBR and the time-domain L3 filtering coefficient.  Zhang discloses the higher layer of the UE performs filtering for the CBR measurement value and obtains a current CBR value, Para [0030] and uses a filtering coefficient, Para [0151].  Kimura discloses an index corresponds to a sub-carrier interval and filter coefficient, Para [0181] and the filter coefficient corresponds to the subcarrier interval, Para [0179], coefficient of the filter is based on subcarrier interval, Para [0164].  Chae discloses the CBR measurement window is based on sub-carrier spacing, Para [0384]/Fig. 20, therefore the filter coefficient corresponds to the CBR measurement window as CBR window corresponds to a SCS, Fig. 20.  See response to arguments.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Zhang and Kimura to combine with teachings of Chae in order to perform resource selection with reduced power loss and for reducing overhead of control information. 
Regarding claims 2 and 12, Chae discloses the method/device of claim 1/11, wherein the CBR measurement window size is determined based on a subcarrier spacing of a sidelink bandwidth part (CBR window size is based on subcarrier spacing and BWPs are designated with different subcarrier spacing, Para [0384] and side-link subcarrier spacing, Para [0361]). 
Regarding claims 5 and 15, Chae discloses the method/device of claim 1/11, but not wherein the filtered CBR is further based on: a latest measurement of the CBR; and an old filtered measurement of the CBR.  Zhang discloses using the current CBR and previous CBR value when performing filtering, Para [0174].
Regarding claims 7 and 17, Chae discloses the method/device of claim 1/11, wherein transmission parameters further comprise at least one of: a modulation and coding scheme, a transmission power, a resource block size, a number of layers, or a number of retransmissions (transmission parameter can be the modulation and coding scheme, number of retransmissions, etc., Para [0407]). 
Regarding claims 8 and 18, Chae discloses the method/device of claim 1/11, further comprising receiving, from the base station, one or more configuration messages indicating a plurality of resource pools (BS transmits RRC message with configuration parameters to the UE, Para [0250], resource pool configuration, Para [0361]); measuring a plurality of CBRs for the plurality of resource pools (CBR is measured and determined based on portion of sub-channels in a resource pool, Para [0382]); comparing the CBRs between resource pools with applying a weighting factor (determine CBR based on weighted average for a resource pool, Para [0396], perform comparisons for measurement results, Para [0357]); and selecting a resource pool for a sidelink transmission among the plurality of resource pools based on the comparing (determine communication channel based on the comparison, Para [0392]). 
Regarding claim 10, Chae discloses the method of claim 8, wherein the one or more configuration messages are received via at least one of: a radio resource control signal; or a system information block (BS transmits RRC message with configuration parameters to the UE, Para [0250]). 
Regarding claim 11, Chae discloses a wireless device (WD Fig. 3) comprising: one or more processors (processor, Fig. 3); memory storing instructions (memory and instructions, Fig. 3) that, when executed by the one or more processors, cause the wireless device to receive, from a base station, an indication of a channel busy ratio (CBR) measurement window size (CBR measurement window is based on subcarrier spacing, Para [0384] (e.g. 100 slot window for 15 kHz) and the base station transmits subcarrier spacing configuration information to the UE, Para [0385], SCS is therefore an indication of the window size, obvious to one of ordinary skill that the BS could directly indicate window size as well); measure a CBR based on the CBR measurement window size (UE measures congestion control parameter based on the measurement window, Para [0390], congestion control parameter can be CBR, Para [0388]); determine at least one transmission parameter based on a filtered CBR (adjusting transmission parameter based on CBR, Para [0404]), and transmitting one or more transport blocks (UE transmits transport blocks to the BS, Para [0292]) based on the at least one transmission parameters (UE can transmit communication signals based on the congestion control parameter (i.e. CBR), Para [0391].  Also see Para [0062, 154, 172, 183, 184] from provisional application 62/842,508);			but does not disclose determining a layer 3 (L3) filtering coefficient based on the CBR measurement window size nor wherein the filtered CBR is based on: the CBR and the L3 filtering coefficient.  Zhang discloses the higher layer of the UE performs filtering for the CBR measurement value and obtains a current CBR value, Para [0030] and uses a filtering coefficient, Para [0151].  Kimura discloses an index corresponds to a sub-carrier interval and filter coefficient, Para [0181] and the filter coefficient corresponds to the subcarrier interval, Para [0179], coefficient of the filter is based on subcarrier interval, Para [0164].  Chae discloses the CBR measurement window is based on sub-carrier spacing, Para [0384], therefore the filter coefficient corresponds to the CBR measurement window as well.  
Regarding claim 20, Chae discloses system (BS and WD, Fig. 3) comprising: a base station comprising: one or more first processors (BS with processor and memory, Fig. 3); and first memory storing first instructions that, when executed by the one or more first processors, cause a base station to transmit an indication of a channel busy ratio (CBR) measurement window size and the wireless device receives it (CBR measurement window is based on subcarrier spacing, Para [0384] (e.g. 100 slot window for 15 kHz) and the base station transmits subcarrier spacing configuration information to the UE, Para [0385], SCS is therefore an indication of the window size, obvious to one of ordinary skill that the BS could directly indicate window size as well); 				a wireless device comprising: one or more second processors (WD with processor and memory, Fig. 3); and second memory storing second instructions that, when executed by the one or more second processors, cause the wireless device to measure a CBR based on the CBR measurement window size (UE measures congestion control parameter based on the measurement window, Para [0390], congestion control parameter can be CBR, Para [0388]); determine at least one transmission parameter based on a filtered CBR (adjusting transmission parameter based on CBR, Para [0404]) and transmit one or more transport blocks (UE transmits transport blocks to the BS, Para [0292]) based on the at least one transmission parameters (UE can transmit communication signals based on the congestion control parameter (i.e. CBR), Para [0391].  Also see Para [0062, 154, 172, 183, 184] from provisional application 62/842,508);	but does not disclose determining a layer 3 (L3) filtering coefficient based on the CBR measurement window size nor wherein the filtered CBR is based on: the CBR and the L3 filtering coefficient.  Zhang discloses the higher layer of the UE performs filtering for the CBR measurement value and obtains a current CBR value, Para [0030] and uses a filtering coefficient, Para [0151].  Kimura discloses an index corresponds to a set sub-carrier interval and the filter coefficient, Para [0181] and the filter coefficient corresponds to the subcarrier interval, Para [0179].  Chae discloses the CBR measurement window is based on sub-carrier spacing, Para [0384], therefore the filter coefficient corresponds to the CBR measurement window as well.  

Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chae, in view of Zhang, in view of Kimura and in view of 3GPP paper: “Congestion control and QoS Management for NR-V2X” (R1-1907098, May 2019, hereinafter Interdigital, as disclosed by Applicant in the IDS).

Regarding claims 3 and 13, Chae discloses the method/device of claim 1/11, but not wherein a CBR is measured as a portion of sub-channels in a resource pool whose sidelink received signal strength indicator (S-RSSI) measured by the wireless device exceed a threshold sensed over the CBR measurement window.  Interdigital discloses CBR is the ratio of sub-channels sensed over sub-frames (i.e. window), whose measured S-RSSI exceeds a pre-configured threshold, Section 2, page 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Interdigital and combine with teachings of Chae, Zhang and Kimura in order to control UE usage of side-link channel and load on side-link resources to satisfy QoS target.
Regarding claims 4 and 14, Chae discloses the method/device of claim 3/13, but not wherein the S-RSSI is measured as a linear average of a total received power per OFDM symbol observed by the wireless device only in a sub-channel in OFDM symbols.  Interdigital discloses the S-RSSI is the average total power received per symbols observed by the UE in the sub-channel, Section 2, page 1. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chae, in view of Zhang, in view of Kimura and in view of Li et al (US 2019/0313279, hereinafter Li).

Regarding claims 6 and 16, Chae discloses the method/device of claim 1/11, but not further comprising receiving, by the wireless device from the base station, at least one or more ranges of transmission parameters per a CBR measurement range, wherein: the CBR is divided into a plurality of CBR measurement ranges; and a range of transmission parameters for each CBR measurement range is configured by the base station.  Li discloses the base station can configure transmission parameters based on the CBR, Para [0159], transmission parameters are configured for a CBR interval, Para [0161] and if the measured CBR is within a certain CBR interval, the UE may work with a group of transmission parameters for that interval, Para [0161].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Li and combine with teachings of Chae, Zhang and Kimura in order to improve transmission performance by detecting congestion in time and adjusting the system to run in stable state.

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 4/12/2022 have been fully considered but they are not persuasive.  The Applicant makes minor amendments and argues the references do not disclose the limitations in the claim.  Applicant argues Kimura does not disclose determining a time-domain L3 filtering coefficient based on the CBR measurement window size nor determining at least one transmission parameter based on the time-domain L3 filtering coefficient.  In response, Kimura discloses the coefficient of the filter is based on subcarrier interval, Para [0179] and not based on CBR measurement as in the claim.  However, Chae discloses the CBR measurement window is based on a sub-carrier spacing, Para [0384] (i.e. CBR measurement window is 100 ms for 15 kHz SCS, 50 ms for 30 kHz, Fig. 20).  Therefore if a filter coefficient is based on SCS and SCS is associated with a CBR window size, then the filter can be based on the CBR window size (e.g. 100 ms for 15 kHz, use coefficient “X”  when SCS is 15 kHz, means coefficient “X” is used for 100 ms window as well).							Applicant argues the office mischaracterizes the relationship between a CBR measurement window and a subcarrier spacing.  Applicant argues that the office erroneously uses these terms as being synonymous or interchangeable (this is not the position of the office action).  Applicant cites the specification to support these two parameters being different, independent and not interchangeable terms.  Further stating the CBR window size can change regardless of sub-carrier spacing, therefore mapping the two parameters misses the mark.									In response, Applicant’s own specification states CBR measurement window size may be associated with SCS, Para [0240], for a large SCS, a smaller CBR window is used.  Further 15 kHz SCS may require 100 ms CBR window, 30 kHz and 60 kHz may require 50 ms and 25 ms respectively, Para [0236].  Para [0240] states the CBR window can be the same regardless of SCS but in such a case, CBR measurement accuracy may be degraded.  Para [0241] states CBR window size is X, X/2, X/4 slots for 15, 30 and 60 kHz SCS respectively.  Fig. 20 of Chae associated the 15, 30 and 60 kHz sub-carrier spacing with 100, 50 and 25 ms CBR measurement window, same as in the current specification and CBR measurement window is based on sub-carrier spacing, Para [0384].  The Examiner never stated the CBR window and SCS were interchangeable terms but they are associated with each other.  As sub-carrier spacing increases a smaller CBR window is used.  The CBR window could stay constant regardless of the sub-carrier spacing as stated in the specification but measurement accuracy would be degraded.  Further this isn’t a limitation in the claim that is being argued over. 					The Applicant admits the filtering coefficient may be dependent with SCS or CBR window size (See Para [0241], filtering coefficient may be determined based on sub-carrier spacing with pre-defined mapping: .8 for 15 kHz).  The Applicant argues that it is a “time-domain” filtering coefficient based on the CBR measurement window size.  In response, this just supports Examiner’s position.  Kimura already discloses the filtering coefficient is based on sub-carrier interval (but not based on the CBR window).  However, Chae discloses a sub-carrier interval is associated and mapped with a specific CBR window size (15 kHz and 100 ms).  In combination, if filtering coefficient X is based on 15 kHz SCS and 15 kHz SCS is associated with 100 ms CBR measurement window, then filtering coefficient X can be based on the CBR measurement window being 100 ms.  Applicant previously argued that CBR window can be the same regardless of SCS but this is just one embodiment of Applicant’s specification and not a limitation in the claim.													Applicant has an argument that there is no motivation to modify Kimura’s frequency based filter employed at a transmission device and would change Kimura’s principle of operation and render it inoperable.  In response to this argument, a claimed combination cannot change the principle of operation of the primary reference to render it inoperable for its intended purpose (MPEP 2145).  Applicant is arguing combining secondary reference Kimura (to primary reference Chae) would make Kimura inoperable, which is a confusing argument.  The Applicant then makes the argument that a POSITA would not modify Chae-Zhang with the filtering coefficient of Kimura as that would also render Chae inoperable.  Applicant just makes an assertion without any evidence.  Examiner states the combination of references would not make Chae inoperable.   									

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461